"Whiteield, J.,
delivered the opinion of the court.
The testimony of the witness Dobins, the sole evidence on which this verdict can be supported, is in many respects very peculiar, and this unsatisfactory character of his testimony makes it extremely important that the newly discovered evidence should be heard. We are not willing to sanction a verdict, depriving the appellant of his life on the present state of this record.; rather let the-evidence set out in the motion for a new trial be heard, and its value determined, by another jury. We think that the rules governing new trials on account of newly discovered evidence were fully complied with under all the circumstances of this case. Buckner’s defense was an alibi, and the time of the killing, in view of that defense and the evidence in this case, was vitally important to the solution of the question whether Buckner committed the act.

Reversed and remanded.